PER CURIAM.
Appellants appeal the trial court’s denial of a petition for administration of a will. We affirm.
We have carefully considered each of appellants’ points on appeal. Construing the record as a whole, we conclude there was competent substantial evidence to support the trial court’s finding that the will was procured by undue influence and that the testator, Elsie Elliott Ryan, lacked testamentary capacity when the will was executed. It is not this court’s function to reweigh the evidence and we must give all deference to the trial court’s decision. See Sun Bank/Miami, N.A. v. Hogarth, 536 So.2d 263, 267 (Fla. 3d DCA 1988), review denied 545 So.2d 1369 (Fla.1989); Elson v. Vargas, 520 So.2d 76, 78 (Fla. 3d DCA), review denied 528 So.2d 1181 (Fla.1988); Sacchetti v. McDermott, 538 So.2d 127 (Fla. 2d DCA 1989).